PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and the respondent's Answer.
Claimant seeks $45.00, the cost of a towing fee. Claimant's vehicle was stopped on January 18, 1989, in Putnam County as he was driving with an inoperative headlight. His car was towed as the police officer received inaccurate information that claimant was driving with a suspended driver's license. In actuality claimant's driver's license had been reinstated at the time of this incident. The respondent neither admits nor denies the validity of the claim, and states that it was not paid because the respondent does not have a fiscal method to pay it.
In view of the foregoing, the Court makes an award in the amount sought.
Award of $45.00.